UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4882



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES HENRY ROBINSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
03-3-CCB)


Submitted:   August 20, 2004            Decided:   September 30, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. Gigliotti, Silver Spring, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Ari S. Casper,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Henry Robinson appeals from the judgment of the

district   court   convicting   him   of    possession   with   intent   to

distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B) (2000); possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2000); and

being a felon in possession of firearm, in violation of 18 U.S.C.

§ 922(g). Robinson claims that the district court erred in denying

his motion to suppress.    Finding no error, we affirm.*

           We review legal conclusions de novo, while reviewing

factual findings for clear error.          Ornelas v. United States, 517

U.S. 690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873

(4th Cir. 1992).    When a suppression motion has been denied, we

review the evidence in the light most favorable to the government.

See United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

           Robinson first claims that the district court erred in

finding that he was advised of his constitutional rights pursuant

to   Miranda v. Arizona, 384 U.S. 436 (1966).       Detective L.T. Seals



      *
      Counsel for Robinson has filed a motion seeking permission to
provide supplemental argument to challenge certain aspects of
Robinson’s sentence under Blakely v. Washington, 124 S. Ct. 2531
(2004).   The motion is hereby granted, and the motion to file
supplemental argument is deemed to provide the supplemental
argument regarding the effects of Blakely. After consideration of
the order issued by the en banc court in United States v. Hammoud,
No. 03-4253, 2004 WL 17030309 (4th Cir. Aug. 2, 2004)(order),
petition for cert. filed, ___ U.S.L.W. ___ (U.S. Aug. 6, 2004) (No.
04-193), we find no error in Robinson’s sentence.

                                 - 2 -
testified that he recited the Miranda warnings twice to Robinson,

first on a neighbor’s porch and then in Robinson’s living room.

Moreover, Detective Seals, Detective Matt Knight, and Sergeant A.J.

Bickauskus testified that Robinson was given Miranda warnings

inside the living room, and that he acknowledged his understanding

of those warnings.   Further, Robinson’s witnesses, Stacie Nelson

and Wendell Woodard, Jr., provided contradictory testimony as to

whether the officers advised Robinson of his Miranda rights.        The

district court found the officers’ testimony credible, and such

credibility findings are not generally reviewable.          See United

States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).        Therefore,

the district court did not clearly err in finding that Robinson

received the Miranda warnings.

          Next, Robinson claims that even if he was provided with

the Miranda rights, his statements following the warnings were

coerced because he did not freely and voluntarily waive his right

to silence.   We have reviewed the record and conclude that under

the totality of the circumstances the incriminating statements

Robinson made after waiving his Miranda rights were voluntary. See

United States v. Cristobal, 293 F.3d 134, 139-40 (4th Cir.), cert.

denied, 537 U.S. 963 (2002).

          Accordingly,   we    affirm    Robinson’s   conviction.   We

dispense with oral argument because the facts and legal contentions




                                 - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                              - 4 -